      Case 4:17-mj-00340-BPV Document 174 Filed 03/05/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                  )
                                                )    NO.    M 17-00340-N/A(BPV)
10                 Plaintiff,                   )
                                                )
11          vs.                                 )    ORDER
                                                )
12   Caitlin Persis Deighan,                    )
     Zoe Ellen Anderson,                        )
13   Logan Thomas Hollarsmith,                  )
     Rebecca Katie Grossman-Richeimer,          )
14                                              )
                Defendants.                     )
15   ________________________________           )
16
17          On motion of the Government,
18          IT IS ORDERED that the Information in the above-entitled matter is dismissed with
19   prejudice and that the Defendants are released from any conditions of release in this matter.
20          DATED this 4th day of March, 2019.
21
22
23
24
25
26
27
28
